Willson, Judge.
This conviction is for conveying into a jail, instruments and arms with the intent to facilitate the escape of a prisoner lawfully detained in such jail on an accusation of felony. (Penal Code, article 210.) There are but two questions presented: 1. Was the place into which the instruments and arms were conveyed a jail within the meaning of the law? 2. Did the court err in submitting to the jury the determination of the question above stated?
Our code defines a “jail” to be “any place of confinement used for detaining a prisoner.” (Penal Code, article 226.) It was a question of fact for the jury to determine from the evidence whether or not the place into which the instruments and arms were conveyed was a place of confinement used for detaining the prisoner named in the indictment. It was not a question of law, and it would have been error if the court had so treated and decided it.
After instructing the jury in the statutory definition of the word “jail” the court further instructed as follows: “If the wall on the outside the frame building which encloses the cages is also a part of the jail, then the conveying the said instruments and arms inside said wall would be a conveying into the jail. It is for the jury to determine from the evidence what constitutes the jail of Edwards county,” etc. We hold these instructions to be correct, and we think the evidence fully warrants the finding of the jury that the instruments and arms were conveyed *584into the jail, that is, into the place of confinement used to detain the prisoner.
Opinion delivered June 9, 1888.
A jail is not necessarily a house. It maybe a pen, an enclosure of any kind, in fact any place of confinement used for detaining a prisoner. In the case before us the outside wall which surrounded the house in which was the cell occupied by the prisoner was, as shown by the evidence, constructed with a view to confining prisoners securely, and constituted in fact a stronger and more reliable safeguard against the escape of prisoners than the house or cell. It was the principal protection; the most important portion of the place of confinement.
We find no error in the conviction and it is affirmed.

Affirmed.